  Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 1 of 7 PageID #: 1




AB:APW
                                                            20-624 M
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X                          FILED UNDER SEAL

UNITED STATES OF AMERICA                              AFFIDAVIT AND
                                                      COMPLAINT IN SUPPORT
           - against -                                OF AN APPLICATION FOR
                                                      AN ARREST WARRANT
ELIJAH SONG,
                                                      Case No.
                         Defendant.
                                                      (18 U.S.C. § 844(f)(1))
---------------------------X

EASTERN DISTRICT OF NEW YORK, SS:

              MICHAEL PRITCHETT, being duly sworn, deposes and states that he is a

Task Force Officer with the Bureau of Alcohol, Tobacco and Firearms, duly appointed

according to law and acting as such.

              On or about July 18, 2020, within the Eastern District of New York, the

defendant ELIJAH SONG, did knowingly, intentionally and maliciously damage and

destroy, and attempt to damage and destroy, by means of fire, any building, vehicle, or other

real and personal property in whole or in part owned or possessed by or leased to, the United

States, or any department or agency thereof, or any institution or organization receiving

Federal financial assistance, to wit: a New York City Department of Transportation (“DOT”)

traffic enforcement camera.

              (Title 18, United States Code, Section 844(f)(1))
   Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 2 of 7 PageID #: 2

                                                                                               2

                The source of your deponent’s information and the grounds for his belief are

as follows: 1

                1.     I have been a fire marshal with the FDNY for four years, and for the

past year have been a task force officer for the ATF/fire marshal joint task force. I have

been involved in the investigation of numerous cases involving arson and the use of fire and

explosives. I am familiar with the facts and circumstances set forth below from my

participation in the investigation; my review of the investigative file, and from reports of

other law enforcement officers involved in the investigation. Where I describe the

statements of others, I am doing so only in substance and in part.

                2.     I have been involved in an investigation regarding the burning of

seventeen DOT traffic enforcement cameras in Northeast Queens County.

                3.     I have reviewed surveillance video from the vicinity of Utopia Parkway

and 56th Avenue, taken in the late evening of July 17, 2020. On that video, an individual is

seen exiting a silver sedan, lighting a traffic camera on fire, and then fleeing in the same

vehicle. The individual was wearing blue jeans, white sneakers, a dark sweatshirt, and a

dark baseball cap.

                4.     I have reviewed surveillance video from the vicinity of 144-60 Sanford

Avenue, also taken in the late evening of July 17, 2020. On that video an individual

wearing blue jeans, white sneakers, a dark sweatshirt, and a dark baseball cap can be seen

lighting a traffic camera on fire.


                1
                   Because this affidavit is being submitted for the limited purpose of
establishing probable cause to arrest, I have not set forth every fact learned during the course
of this investigation.
     Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 3 of 7 PageID #: 3

                                                                                                3

                 5.   I have reviewed reports that numerous other traffic cameras in

Northeast Queens were set on fire on the night of July 17, 2020, into the early morning of

July 18, 2020.

                 6.   On July 18, 2020, at approximately 12:30am, a New York City Police

Department (“NYPD”) officer, identified as Officer-1, was seated in his radio motor patrol

vehicle when he observed a male light a DOT traffic enforcement camera on fire at the

intersection of Northern Boulevard and Douglaston Parkway. The individual was wearing a

sweatshirt, black baseball cap with a dark backpack on his back. Officer-1 chased the male

through a cemetery and lost him in the cemetery.

                 7.   As Officer-1 and other officers were chasing the male, members of the

New York City Fire Department (“FDNY”) were at Engine 313, located at 44-01 244 Street,

Queens, which is about a block away from the traffic enforcement camera and half a block

away from the cemetery. The FDNY members saw an individual park a Silver Toyota Camry

behind their firehouse on a dead-end street where non-FDNY vehicles are not authorized to

park. The FDNY members quickly directed the police to the car. By the time Officer-1 and

other officers got to the car, the individual had fled on foot so the members of the NYPD set

up surveillance of the car.

                 8.   Officer-1 looked through the window of the Toyota Camry and saw a

black Yankees cap and a grey and black backpack in the vehicle.

                 9.   I have reviewed surveillance video from 44-01 244th Street, which

depicts the silver Toyota Camry drive into the FDNY parking lot at 12:35am. 2 I have also



2
    The camera time shows 12:37am, but the camera is two minutes fast.
  Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 4 of 7 PageID #: 4

                                                                                                 4

seen the Toyota Camry and compared it to the surveillance video from the Utopia Parkway

and 56th Avenue incident earlier in the evening. I have concluded that the vehicles are the

same.

              10.     Officers-1 checked the license plate of the vehicle and learned that the

vehicle was registered to Jung Hyang Song, DOB 12/15/67, residing at 147-36 Cherry

Avenue, Flushing, NY 11355. Jung Hyang Song is a female relative of the defendant, Elijah

Song.

              11.     Members of the NYPD watched the Toyota Camry and waited for an

NYPD tow truck to arrive. Officer 2, who was an officer that was waiting for the NYPD

tow truck, recognized the vehicle as being that of his neighbor, Elijah Song. Officer 2 had

seen Elijah Song driving the Toyota Camry on multiple occasions and had never seen any

other person drive the vehicle. Officer-2 also knew Elijah Song to have a motorcycle and

had seen him working on his motorcycle previous occasions. Additionally, Officer-2 had

seen Elijah Song wearing a dark motorcycle helmet with a green neon design on the helmet

on prior occasions.

              12.     Approximately two hours after the male attempted to light the traffic

camera ablaze, while Officer-2 was observing the Camry, he saw an individual on a

motorcycle pull up to the dead-end alley where the Camry had been abandoned. Officer-2

saw that the person on the motorcycle was wearing a dark helmet with green on the helmet.

Officer-2 attempted to pursue the individual on the motorcycle, but lost sight of the person.

              13.     Minutes later, Officer-2 saw the same individual on the motorcycle

wearing a dark helmet with green neon designs at a gas station. The individual had his visor
   Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 5 of 7 PageID #: 5

                                                                                               5

up, allowing Officer 2 to see part of the person’s face. Based on all of these facts, Officer-2

knew the person to be Elijah Song, his neighbor.

               14.    A few days later, while Officer 2 was at his house, he saw Elijah Song

pull into his own home on a motorcycle. Song was wearing a dark helmet with neon green

designs. Officer-2 recognized the motorcycle and helmet to be the same one he had seen

Song wearing on the early morning of July 18.

               15.    After obtaining a search warrant, Fire Marshals searched the Camry

that had been left at the firehouse and recovered the following items: A grey and black Nike

backpack containing two bottles of ignitable liquid, consistent with gasoline; a dark Yankee

baseball hat; four gas cans containing approximately 8 gallons of gasoline; aerosol cans

matching the make and model of cans found at the camera at Northern Boulevard and

Douglaston Parkway; numerous hand tools including bolt cutters, a sledge hammer and an 8”

hunting knife. Also recovered in the car was a metal plate which DOT confirmed is used

specifically for traffic enforcement cameras. Specifically, these metal plates protect the

main electrical service to the traffic cameras.

               16.    Additionally, recovered inside the car were numerous receipts, mail,

and packages bearing the name Elijah Song. Some of these receipts were for car repairs for

the Toyota.

               17.    Furthermore, Fire Marshals also recovered a spiral notebook with hand

written notes, which included statements that supported the manifesto of Brenton Tarrant, the

perpetrator of a recent mass shooting in New Zealand that killed 51 people. This writer of

the note states, “I would love to kill me a whole bunch of those fuckers, just like the New

Zealand shooter who killed 50 of them.”
   Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 6 of 7 PageID #: 6

                                                                                                   6

               18.    Also, in this notebook were written notes about repairs that the author

wanted to make to his motorcycle, to pay student loans, and his desire to give all of his

savings to his mom. The name Elijah Song can be seen in the notebook.

               19.    A check of NYPD records shows that ELIJAH SONG has two

violations from speed cameras.

               20.    A Fire Marshal within the Bureau of Fire Investigation responded to the

scene on July 18, 2020, and conducted a physical examination of the Northern Boulevard and

Douglaston Parkway camera. The Fire Marshal determined the cause of the fire to be

incendiary.

               21.    The Deputy Commissioner of the NYC DOT confirms that her agency

does receive federal grants and other funding.

               22.    Based on the foregoing, there is probable cause to believe that ELIJAH

SONG, knowingly, intentionally and maliciously damaged and destroyed, and attempted to

damage and destroy, by means of fire, a vehicle or other real or personal property in whole or

in part owned or possessed by or leased to, the United States, or any department or agency

thereof, or any institution or organization receiving Federal financial assistance, in violation

of 18 U.S.C. § 844(f)(1).

               23.    It is respectfully requested that this Court issue an order sealing, until

further order of the Court, all papers submitted in support of this application, including the

application and arrest warrant, as disclosure would give the target of the investigation an

opportunity to destroy evidence, harm or threaten witnesses, change patterns of behavior,

notify confederates and flee from or evade prosecution and therefore have a significant and
Case 1:20-mj-00624-SMG Document 1 Filed 08/01/20 Page 7 of 7 PageID #: 7
